Citation Nr: 0721196	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the residuals of an 
electric shock.  



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in October 2003.  The case 
was returned to the Board in August 2005, at which time the 
Board denied the veteran's claim on the merits.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision was vacated pursuant to a July 2006 Order, following 
a Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  The Court granted the Joint Motion and 
remanded the case to the Board.  The Board, in November 2006, 
again remanded the case to RO.  


FINDING OF FACT

Chronic residuals of an electric shock are not currently 
demonstrated.  


CONCLUSION OF LAW

Chronic residuals of an electric shock were neither incurred 
in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001 May 2004, December 2004 
and November 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The November 2006 letter previously noted included all 
of the necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  Most recently, in November 
2006, the veteran indicated that he had no more information 
or evidence to give VA to substantiate the claim.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The veteran claims service connection for residuals of an 
electric shock injury that he sustained while on active duty.  
The Board notes that, while service medical records are not 
available, having been lost in a fire, sick and morning 
reports document that the veteran sustained an electric shock 
injury while on active duty.  The Board has reviewed the 
entire evidence of record including medical literature 
submitted by the veteran regarding the medical effects of 
electric shock and lay statements from the veteran's wife.  
Also submitted were private treatment records dated from 1994 
to May 2003.  These records do not document that the veteran 
currently has residuals of an electric shock injury.  

The veteran has been afforded three VA neurologic 
examinations over the years.  The first, dated in December 
1978, shows that the veteran had tension type headaches, but 
no neurologic condition demonstrated.  On examination in July 
2001, the diagnoses were electric shock 43 years ago, causing 
unconsciousness for approximately one week, but not a likely 
cause of chronic headaches or back ache; lumbosacral pain, 
postoperative, and headaches, muscle tension type, with 
normal neurologic examination of the head.  Finally, on 
examination in June 2004, the diagnoses were electric shock 
46 years ago, with no obvious residuals today; headaches each 
day, diffuse, neurologically negative; and backache and other 
postoperative residuals of lumbar disc disease.  

There is an opinion on file from a Ph.D., to the effect that 
there are memory and motor skills present that should be 
attributed to the in-service electric shock.  This opinion is 
contradicted by repeated medical evaluations and findings on 
file that were entered after a full review of the record.  It 
is unclear what evidence was used by the Ph.D. in entering 
the opinion, but the medical opinions on file are deemed of a 
more probative nature.

Also on file is a 2002 private medical opinion from a 
physician who treated the veteran from 1994.  It is indicated 
that the veteran has multiple medical problems and that some 
of they could have been the result of the electric shock in 
service.  His medical records do not show evidence of 
treatment of disorders related to shock, and the opinion 
"could have" is speculative and not supported by the more 
comprehensive opinions on file.  See Warren v. Brown, 6 Vet. 
App. 4 (1993).

Finally, while there are some lay statements concerning the 
electric shock and the residuals, these are not sufficient to 
establish service connection.  As noted, it is clear that 
there was an electric shock event in service.  The question 
is whether there is residual impairment.  While lay statement 
suggest knowledge of claims residual symptoms, the 
individuals do not have expertise to make the medical 
connection.  Those with the expertise have found no 
relationship and those opinions are found to be the most 
probative in this case.

While the record shows that the veteran sustained an electric 
shock of some magnitude while on active duty, there is no 
competent evidence that he has residual disability from that 
injury.  It is a basic tenet of compensation awards that a 
disability must be demonstrated for the establishment of 
service connection.  Absent such a demonstration, the claim 
must be denied.  

ORDER

Service connection for the residuals of an electric shock is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


